Case 6:13-cv-00015-PJH Document 387 Filed 02/05/21 Page 1 of 3 PageID #: 7078




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

PHI, INC.                                     CIVIL ACTION NO. 6:13-cv-00015

VERSUS                                        MAGISTRATE JUDGE HANNA

APICAL INDUSTRIES, INC., ET AL.               BY CONSENT OF THE PARTIES

                           JUDGMENT ON REMAND

      The trial of this matter was conducted before a jury on November 13, 14, and

15, 2017. Prior to the submission of the case to the jury, it was agreed that the

amount of any award in favor of PHI, Inc. would be decreased by the value of the

helicopter’s engine, to be determined by this Court post-trial. Prior to the submission

of the case to the jury, it was also agreed that the amount of any award in favor of

PHI, Inc. and against Apical Industries, Inc. would be increased in the amount of the

plaintiff’s reasonable attorneys’ fees in accordance with Louisiana Civil Code

Article 2545, with the quantification of the plaintiff’s attorneys’ fees, if any, to be

determined by this Court post-trial. In accordance with the jury verdict rendered on

November 15, 2017, the referenced pretrial agreements, and the findings of fact and

conclusions of law rendered on August 27, 2018, judgment was entered on August

27, 2018. (Rec. Doc. 324). The judgment was appealed, and the United States Court

of Appeals for the Fifth Circuit vacated this Court’s judgment and remanded this

matter for trial on the issue of solidary liability. (Rec. Doc. 345). Following remand,
Case 6:13-cv-00015-PJH Document 387 Filed 02/05/21 Page 2 of 3 PageID #: 7079




this Court resolved the previously unexplored issue of which state’s law applies to

the apportionment of liability and the allocation of loss, precluding the applicability

of solidary liability and obviating the need for a jury trial on that issue. (Rec. Doc.

377). This Court asked the parties to brief whether PHI was entitled to recover

additional attorneys’ fees (Rec. Doc. 378), and the parties complied.             In a

memorandum ruling issued this date, this Court decided that PHI is not entitled to

any additional attorneys’ fees. Accordingly,

      IT IS ORDERED that judgment is entered in favor of defendant Offshore

Helicopter Support Services, Inc. and against the plaintiff, PHI, Inc.

      IT IS FURTHER ORDERED that judgment is entered in favor of the plaintiff,

PHI, Inc., and against defendant Apical Industries, Inc. in the sum of $2,031,733.50

(calculated on the basis of the $2,180,000.00 dollars awarded by the jury minus the

value of the engine determined by this Court to be $450,230.00 plus attorneys’ fees

determined by this Court to be $301,963.50), plus interest. Prejudgment interest

shall run on the sum of $1,729,770.00 ($2,180,000.00 minus $450,230.00) from the

date of judicial demand until the date of judgment at the rate authorized by Louisiana

law, and postjudgment interest shall run on this sum at the rate authorized by 28

U.S.C. § 1961(a) until paid. Interest shall run on the sum of $301,963.50 (the




                                          2
Case 6:13-cv-00015-PJH Document 387 Filed 02/05/21 Page 3 of 3 PageID #: 7080




attorneys’ fees award) from the date of judgment until paid1 at the rate authorized by

28 U.S.C. § 1961(a).

      IT IS FURTHER ORDERED that judgment is entered taxing defendant

Apical Industries, Inc. with the costs of this proceeding pursuant to Rule 54(d) of the

Federal Rules of Civil Procedure.

      IT IS FURTHER ORDERED that judgment is entered holding that defendant

Apical Industries, Inc. is not solidarily liable with former defendant Rolls-Royce

Corporation.

      JUDGMENT RENDERED and SIGNED on the 5th day of February 2021 at

Lafayette, Louisiana.



                                         ___________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




1
      Alexander v. Burroughs Corp., 359 So.2d 607, 613-14 (La. 1978).

                                            3
